Title: Thomas Jefferson to Joseph Darmsdatt, 19 June 1818
From: Jefferson, Thomas
To: Darmsdatt, Joseph


          
            Dear Sir
            Monticello
June 19. 18.
          
          I am now to ask from you my annual supply of fish. that is to say 6. barrels of herrings to be forwarded by the Lynchburg boats to the care of Archibald Robertson merchant of that place and 6. barrels of herrings and 1. of shad to be forwarded to Milton by the boats of that place, and to be so good as to send me a note of the cost that I may provide payment.
          Accept the assurance of my antient and continued friendship and respect.
          
            Th: Jefferson
          
        